DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to an amendment filed 7/16/2021.    
Claims 1-6, 13, 15, 17, 18, 21, 22 and 24-33 are pending. Claim 24 is withdrawn as directed to non-elected subject matter. Applicants’ response is treated as an election without traverse. 
This application is a continuation of U.S. Patent Application No. 14/274,556, filed May 9, 2014, now U.S. Patent 10,035,983, which is a continuation of U.S. Patent Application No. 13/072,705, filed March 26, 2011 (now U.S. Patent No. 8,722,867), which is a continuation-in-part of International Application No. PCT/US09/58510, filed September 26, 2009, which claims priority to U.S. Provisional Application Serial No. 61/100,666, filed September 26, 2008, U.S. Provisional Application Serial No. 61/120,618, filed December 8, 2008, U.S. Provisional Application Serial No. 61/186,823, filed June 13, 2009, and U.S. Provisional Application Serial No. 61/318,728, filed March 29, 2010, the disclosures of which are incorporated
The first line requires updating.

Response to Amendments
Applicants’ amendment is sufficient to overcome the previous rejections under 35 USC 112, b and 4.  
	
Claim Objections
Claim 5 and 6 are objected to because of the following informalities:  
Claims 5 and 6 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It is not clear how the target cell alters the cis acting elements. This objection is maintained for reasons of record in the office action mailed 2/3/2021. This objection is extended to claim 29 which is a duplicate of claim 26 by not further limiting the claim. 
Claim 21 appears to have amended the claim incompletely. The amendment inserts “obtained” but does not delete “derived”.


Response to Amendments
Applicants’ argue that the objection is not understood. The objection is that claims 5 and 6 and now claim 29 are duplicates of claims from which they depend. Claims 5, 6 and 29 limit the target cell. However, the target cell does not alter the characteristics of the retrovirus. The retrovirus comprise cis-acting sequences necessary for reverse transcription, packaging and integration in the target cell. These sequences are static and do not change depending on the target cell. Hence, claims 5, 6, and 29 do not alter the characteristics of the retrovirus by limiting the target cell.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 13, 15, 17, 18, 21, 22 and 25-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasahara et al (US 20050002903; see entire document) in view of Smith et al (US 20090074785; see entire document) and Diamond et al (US 20060147429). This is a new rejection necessitated by applicants’ amendment. The incorporation of a dependent claim into an independent claim alters the scope of all claims and a new search revealed more appropriate art. 
Kasahara et al teach a recombinant replication competent retrovirus which comprises GAG, POL and ENV sequence and encoded proteins thereof wherein the vector comprises a tissue specific promoter at the 5’ end (see claim 1 and figure 1). 5’ to the envelope protein is inserted a transgene cassette with an IRES sequence (see figure 1).  

    PNG
    media_image1.png
    135
    402
    media_image1.png
    Greyscale


Finally, Kasahara teaches sequences for reverse transcription, packaging and integration (see e.g. page 7). 
The only thing missing from the teachings is that the retrovirus comprises a transgene cassette comprises an siRNA and a sequence encoding a polypeptide with cytosine deaminase activity that is human codon optimized. However, use of cytosine deaminase with siRNA in retrovirus is known in the art and successful in treating cancer (see Smith et al e.g. ¶0094 and 0238).
The operability of codon optimization of CD is known in the art.  For example, Diamond teaches codon optimization (see e.g. ¶0101) for cytosine deaminase (see e.g. 0091).  
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to add a codon optimized cytosine deaminase encoding sequence with an siRNA into the retrovirus. Such a modification would have resulted in a retrovirus of claim 1. As noted above: 1) Kasahara teaches retrovirus that are replication competent and comprise sequences encoding GAG POL ENV with a 5’ tissue specific promoter and a cassette for transgenes with an IRES 2) Smith et al teach retrovirus can have a transgene insert with cytosine deaminase and siRNA and 3) Diamond teaches codon optimization of cytosine deaminase. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified vector would be improved for therapy. 
Kasahara et al each that the retrovirus can be for example MoMLV (see e.g. ¶0082) as recited in claim 2 or amphotropic MLV (see figure 24) which is a gammaretrovirus as recited in claims 3, 4, 13, 15, 17, 18, 21,  22. The IRES is from ECMV (see e.g. ¶0030). 
The starting sequence of Diamond is SEQ ID NO:1.
Query Match             100.0%;  Score 477;  DB 1;  Length 1506;
  Best Local Similarity   100.0%;  
  Matches  477;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGTGACAGGGGGAATGGCAAGCAAGTGGGATCAGAAGGGTATGGACATTGCCTATGAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        731 ATGGTGACAGGGGGAATGGCAAGCAAGTGGGATCAGAAGGGTATGGACATTGCCTATGAG 790

Qy         61 GAGGCGGCCTTAGGTTACAAAGAGGGTGGTGTTCCTATTGGCGGATGTCTTATCAATAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        791 GAGGCGGCCTTAGGTTACAAAGAGGGTGGTGTTCCTATTGGCGGATGTCTTATCAATAAC 850

Qy        121 AAAGACGGAAGTGTTCTCGGTCGTGGTCACAACATGAGATTTCAAAAGGGATCCGCCACA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        851 AAAGACGGAAGTGTTCTCGGTCGTGGTCACAACATGAGATTTCAAAAGGGATCCGCCACA 910

Qy        181 CTACATGGTGAGATCTCCACTTTGGAAAACTGTGGGAGATTAGAGGGCAAAGTGTACAAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        911 CTACATGGTGAGATCTCCACTTTGGAAAACTGTGGGAGATTAGAGGGCAAAGTGTACAAA 970

Qy        241 GATACCACTTTGTATACGACGCTGTCTCCATGCGACATGTGTACAGGTGCCATCATCATG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        971 GATACCACTTTGTATACGACGCTGTCTCCATGCGACATGTGTACAGGTGCCATCATCATG 1030

Qy        301 TATGGTATTCCACGCTGTGTTGTCGGTGAGAACGTTAATTTCAAAAGTAAGGGCGAGAAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1031 TATGGTATTCCACGCTGTGTTGTCGGTGAGAACGTTAATTTCAAAAGTAAGGGCGAGAAA 1090

Qy        361 TATTTACAAACTAGAGGTCACGAGGTTGTTGTTGTTGACGATGAGAGGTGTAAAAAGATC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1091 TATTTACAAACTAGAGGTCACGAGGTTGTTGTTGTTGACGATGAGAGGTGTAAAAAGATC 1150

Qy        421 ATGAAACAATTTATCGATGAAAGACCTCAGGATTGGTTTGAAGATATTGGTGAGTAG 477
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1151 ATGAAACAATTTATCGATGAAAGACCTCAGGATTGGTTTGAAGATATTGGTGAGTAG 1207


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 13, 15, 17, 18, 21, 22 and 25-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 9-24, 27, 28 and 33 of US Patent 8,829,173 in view of 8,722,867.
And, the claims are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 6-8, 13-14, 16, 18, 20, 43 and 44 of copending application 15/757,292 and claims 3-6, 11, 12, 30, 33-36 of copending application 15/016,201 in view of 8,722,867 and claims 61-64 and 66-69 of copending application 16/560,525 in view of Dieci et al (Trends in Genetics, 2007, pages 614-622; see entire document).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims.  That is, the cited claims US Patent 8,722,867 and copending Application 15/757,292 and copending application 15/016,201 and copending application 16/560,525 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
The only difference between the claims and the copending claims is that the copending claims indicate that the promoter is suitable for expression in a mammalian cell  which is defined in 8,722,867 as a tissue specific promoter (see claim 24). As well, Dieci et al teaches that pol III includes tissue specific promoters (see e.g. page 621). 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the US Patent 8,722,867 and copending Application 15/757,292 and copending application 15/016,201 and copending application 16/560,525, then two different assignees would hold a patent to the claimed invention of US Patent 8,722,867 and copending Application 15/757,292 and copending application 15/016,201 and copending application 16/560,525, and thus improperly there would be possible harassment by multiple assignees.
The rejection is in part to a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633